PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/591,273
Filing Date: May 10, 2017
Appellant(s): Jean F. Dubois et al.



__________________
David A. Sumy
Registration No. 50,387
For Appellant


EXAMINER’S ANSWER







06/14/2021, appealing the Examiner's Final Rejection of each of claims 1- 20 mailed 02/22/2021.

1. Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 02/22/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

2. Response to Arguments

Independent Claim 1:
The Applicant asserts that Riland and Siebel fail to disclose or suggest “correlating, by the network device based on the first sensor messages, a candidate circuit of a utility system with the customer device” as recited in independent claim 1. The Applicant then characterizes the teachings of Riland. The Applicant then characterizes the teachings of Siebel. The Applicant then characterizes the mapping of the “candidate circuit of a utility system” found in the final Office action to the “A” phase of the electrical grid. The Applicant then argues that this mapping is incorrect because it is not supported by the evidence.

Specifically; the Applicant argues the following:

1. It is undeniable that Riland is silent regarding what the “A” phase is – both in the specification and the drawings of Riland and therefore the Examiner’s findings rests on speculation and the Patent Office may 
The Applicant further states while “Riland states that asset types can be broken down into single phase, double phase, and three phase transformer types… The Examiner’s apparent mapping of phase “A” to a single phase, phase “B” to a double phase, and phase “C” to a three phase originates from the Examiner’s understanding – not what is disclosed or suggested by Riland” and “the Examiner cannot simply reach conclusions based on the Examiner’s own understanding or experience.”
The Applicant further argues that the significance of the capitalization of “A” phase is highly speculative and “the mere commonality of the word “phase” without more is simply inadequate” and a transformer is not a circuit and “certainly, there are other explanations of what phase A, B, C of Riland may be referring to.”


Response to this argument the Examiner first cites the following section of the MPEP.

MPEP 2141 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103
   Office Personnel As Factfinders
… the focus when making a determination of obviousness should be on what a person of ordinary skill in the pertinent art would have known at the time of the invention, and on what such a person would have reasonably expected to have been able to do in view of that knowledge. This is so regardless of whether the source of that knowledge and ability was documentary prior art, general knowledge in the art, or common sense.

MPEP 2142 Legal Concept of Prima Facie Obviousness
"To support the conclusion that the claimed invention is directed to obvious subject matter, either the references must expressly or impliedly suggest the claimed invention or the examiner must present a convincing line of reasoning as to why the artisan would have found the claimed invention to have been obvious in light of the teachings of the references." Ex parte Clapp, 227 USPQ 972, 973 (Bd. Pat. App. & Inter. 1985).

MPEP 2144 Supporting a Rejection Under 35 U.S.C. 103
I.    RATIONALE MAY BE IN A REFERENCE, OR REASONED FROM COMMON KNOWLEDGE IN THE ART, SCIENTIFIC PRINCIPLES, ART-RECOGNIZED EQUIVALENTS, OR LEGAL PRECEDENT
The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law. In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992); see also In re Kotzab, 217 F.3d 1365, 1370, 55 USPQ2d 1313, 1317 (Fed. Cir. 2000) (setting forth test for implicit teachings); In re Eli Lilly & Co., 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990) (discussion of reliance on legal precedent); In re Nilssen, 851 F.2d 1401, 1403, 7 USPQ2d 1500, 1502 (Fed. Cir. 1988) (references do not have to explicitly suggest combining teachings); Ex parte Clapp, 227 USPQ 972 (Bd. Pat. App. & Inter. 1985) (examiner must present convincing line of reasoning supporting rejection); and Ex parte Levengood, 28 USPQ2d 1300 (Bd. Pat. App. & Inter. 1993) (reliance on logic and sound scientific reasoning)

Therefore an Examiner, as factfinder, may properly rely upon general knowledge or common sense and an obviousness type rejection is properly based upon implied teachings, reasoning based on knowledge generally available in the art, or scientific principles.

With regard to the instant claim and the limitation of “correlating, by the network device based on the first sensor messages, a candidate circuit of a utility system with the customer device” the Examiner was not merely speculating but rather the Examiner is using implied teaching contained in the prior art and reasoning to make findings of fact with regard to what would have been obvious to one of ordinary skill in the art and doing so is proper.


Riland clearly teaches “correlating, by the network device based on the first sensor message, a candidate circuit of a utility system” damaged by lightening strikes. Evidence of this is found in the following figures.

NOTE: the DAV file wrapper contains supplemental drawings (DRW.SUPP) dated 07/22/2016 which clearly show details which may be pixilated due to electronic processing of this response or the Riland patent publication. Nevertheless; the figures are included below for the convenience of the reader.

FIG. 9D shown below shows to create a “correlation report” based on SCADA sensor events where customers, poles, and transformers are affected by the lightning strike.

    PNG
    media_image2.png
    798
    1372
    media_image2.png
    Greyscale



Figure 10 also illustrates to create a correlation report based on SCADA sensor events and also illustrates that electric grid assets affected by the lightning strike include switches, transformers, and substations.


    PNG
    media_image3.png
    691
    1133
    media_image3.png
    Greyscale

An example of a portion of the correlation report is shown in FIG 11 shown below

    PNG
    media_image4.png
    726
    1108
    media_image4.png
    Greyscale




Paragraph 86 states, in part, “Embodiments of the URAMS may provide for Analysis Scenarios. For example, one scenario could be that a user selects a SCADA sensor to see what events are tied to it. Note that the data display changes to just show the events/occurrences relevant to that SCADA sensor. An example report is shown in FIGS. 13 and 14… if a user wants to see SCADA events related to A phase, all she needs to do is select A phase from the SCADA Events by Phase chart. An example report for such a scenario is shown in FIGS. 15A and 15B.

Figure 15A

    PNG
    media_image5.png
    738
    1389
    media_image5.png
    Greyscale



Figure 15B

    PNG
    media_image6.png
    736
    1376
    media_image6.png
    Greyscale


Therefore based on paragraph 86 and the above figures Riland clearly teaches using sensor information (SCADA) to correlate power grid assets (e.g. switches shown in figures above) with lightning strikes and that the report can be tailored by selecting an element from a chart. For example, the “A” phase from the SCADA event phase (ABC) chart. While not explicitly illustrated; based upon the teaching in paragraph 86 above and the example of Figures 15A and 15B the implication is that if the user can select the “A” phase of the SCADA Event by Phase chart they could also select elements from the other illustrated charts. Such as the “SCADA Event by Type” chart.

Therefore; one of ordinary skill in the art would understand that, for example, the switch shown in the SCADA event by type chart shown in Figure 11 could be selected in order to generate a tailored correlation report similar to Figure 15A and 15B but rather than correlating with the “A” phase the SCADA sensor event ID and lightning strike ID would be correlated with switches or with any other asset types and subtypes such as the ones listed in paragraph 96. 
Paragraph 96 lists the following asset types: “…(1) Transformer with Subtype breakdown: Single Phase Overhead, Single Phase Underground, Two Phase Overhead, Two Phase Open Delta, Two Phase Open Wye, Three Phase Underground, Step, Power Transformer.; (2) Switch… (3) Fuse… (4) Voltage Regulator; (5) Capacitor… (6) Primary Overhead Line; (7) Primary Underground Line; (8) Secondary Overhead Line; (9) Secondary Underground Line; (10) Lightning Arrestor; (11) Surge Arrestors; (12) Pole… Circuit Breaker, Recloser, Sectionalizer…”
Therefore even if the Applicant argues that a 1, 2, or 3 phase transformer is not part of an electrical circuit; the primary overhead and underground power lines as well as switches and fuses are definitely part of the electrical circuit because according to scientific principles electrical lines (i.e., electrical conductors), switches (open and close the electrical circuit), and fuses (regulate electrical current) are in-line elements that conduct the flow of electricity.

Turning back to the implication that a selection of a switch type from the SCADA Event by Type chart would provide a correlation with a candidate circuit, the examiner notes Figure 3 shown below. 


    PNG
    media_image7.png
    891
    1187
    media_image7.png
    Greyscale


Figure 3 illustrates that a switch may be a “Blade” switch subtype. A blade switch is a type of switch that uses a conducting blade to close the circuit. This type of switch has been in use for a very long time.

Figure 3 shows that the switch may be a 3 phase switch (phase designation of ABC) and that it conducts electricity on all three phases because the blade for each phase of the switch are closed. This is in contrast to the illustrated Double Deadend switch which is only closed in the A phase and therefore only conducts electricity in a single phase of the electrical circuit.

Further the switch is taught to be installed on feeder line named “203.” Paragraph 51 clearly teaches “for each feeder, all primary and secondary conductors in the feeder segment can be selected… makes clear that a feeder is a conductor and conductors of electricity are part of the electrical circuit.


Therefore the Applicants argument that the Examiner has merely speculating is in error because as outlined above the Examiner has properly used explicit and implied teaching along with reasoning and scientific principles to demonstrate how the teachings make the claim limitation obvious to one of ordinary skill in the art.

2. The Applicant argues that  Siebel does not teach the claimed candidate circuit of a utility system because Siebel does not even mention “circuit” and Siebel does not disclose or suggest to correlate date between meters and sensors regardless of whether their locations constitute a circuit of a utility system.

The argument is in error because the Office action does not rely upon Siebel to teach the limitation of the candidate circuit. Rather the Office action relied upon Siebel to teach the customer device.
With regard to “customer device” Siebel_2017 teaches “… this will include connecting all customer end points in an IoT system to aggregate information from the sensors…” (par 59) and “… the IoT Platform disclosed herein monitors and manages millions to billions of sensors, such as smart meters for an electric utility grid operator, through-out the business value chain – from power generation to distribution to the home or building… while integrating with legacy systems of record…” (par 75) and that “the integration component 202 may include one or more servers, nodes, or other computing resource… the data source 208 may include data from sensors or smart devices, such as appliance, customer systems,… or any other sensor… example smart meters or sensors may include meters or sensors located at a customer site or meter or sensors located between customers and a generation of a source location. For example, customer meters, grid sensors, or any other sensors on an electrical grid may provide measurement data or other information to the integration component…” (par 147). 

Therefore as cited above; Siebel_2017 clearly teaches to aggregate information from customer devices where the customer devices are explicitly disclosed as “customer end points” (par 59), sensors in “the home” (par 75) and devices “such as appliance” and “customer meters” that are “located at a customer site” (par 147).

Not only does Siebel_2017 teach to gather information from a customer device, Siebel_2017 also teaches to aggregate this data with “grid sensors or any other sensors on an electrical grid” (par 147). Further Siebel_2017 teaches to “process federated data correlated with large datasets residing in both enterprise operational systems and extraprise data streams in near real-time… to be stored in a single data store or database…” (par 229). 

Therefore Siebel_2017 teaches to correlate, by a network device based on the first sensor message, a candidate sensor of a utility system with the customer device where the customer devices are explicitly taught to include appliances, meters, and end points. Nevertheless; Siebel_2017 was not relied upon for teaching “a candidate circuit of a utility system.” Rather Riland_2016 teaches this limitation. Specifically Riland_2016, as outlined in the response to argument 1 above, teaches to correlate grid sensors with a circuit (e.g., primary and secondary overhead and underground lines, a switch located on feeder 203, etc.) and also to correlate the sensors and circuit with a lightning strike. 


3. The Applicant argues that Riland and Siebel in combination do not disclose or suggest the “correlating” feature because both Riland and Siebel do not disclose or suggest at least the claimed circuit of a utility system and citing Tech Licensing Corp v. Videoteck, inc. 545 F.3d 1316, 1326-27 (Fed. Cir. 2008) the Applicant simply asserts that the Examiner failed to satisfy a burden of proof of persuasion and a burden of production.

In response the argument is in error. As outlined in response to arguments 1 and 2 above as well as in the Final Office action both in the response to arguments and in the body of the Final Office action the Examiner as clearly outlined how the prior art makes the claimed limitations obvious over the prior art. Therefore the examiner has met the burden to demonstrate that the claim limitation is obvious.

4. The Applicant argues that there is no motivation to combine the references because there is not nexus between the alleged motivation in relation to the alleged teaching of Siebel in view of Riland because the Examiner’s rational is disjoint and the Examiner’s fails to articulate a convincing rational as to why reshaping the value chain would have been relevant to one skilled in the art or let alone motivate one skilled in the art to combine the teachings found in the references.

In response the argument is in error for the following reasons.

Riland_2016 and Siebel_2017 are both from the same field of endeavor which is the management of utility systems and to improve customer support rapidly restoring and maintaining electrical power to customers in order to reduce and avoid costing customers money and problems.

Riland_2016 teach to have a Utility Resource Asset Management System (URAMS) and to identify damage and provide a response plan (abstract) and that the response should be “fast” and that URAMS should provide “seamless integration to add value into other systems or websites that are impacted by weather” (FIG 9G) in order to “rapidly restore power” (par 22), Isolate affected customers (par 63) by correlating SCADA events (par 18) because “outages cost the economy billions of dollars, and causes problems for industry and residential customers (par 3). Therefore Riland_2016 teaches to improve the value provided to both industrial and residential customers by reducing the cost and impact of outages by having a management system which seamlessly integrates to “add value” to systems which are impacted by weather.

Siebel_2017 explicitly teaches “… the IoT Platform disclosed herein monitors and manages millions to billions of sensors, such as smart meters for an electric utility grid operator, through-out the business value chain – from power generation to distribution to the home…” (par 75) and that “The integration component 202 is configured to integrate disparate data from a wide range of data sources 208… in one embodiment, the integration component 202 provides… support for operational data sources, such as… outage management systems, meter or sensor data management systems, and/or the like…” (par 146) and that  “… a feed of high volume data from a sensor or meter, or sub-meter. In an embodiment, the stream may be a SCADA feed of data…” (par 579) and that “uses [or the IoT Platform] relating to the energy industry and the utilities sector of the process 3400 may include:… identification of opportunities to reduce operational and capital expense… computation of outage metrics by region within the grid distribution system… voltage abnormalities, and optimal equipment capacities to create a profile of the health of grid assets…” (par 604)



Therefore both Riland_2016 and Siebel_2017 teach that one of ordinary skill in the art of utility system is concerned with reducing the economic cost to customers by events such as power outages. Therefore the chain of value provided from suppliers to customers in the utility industry is relevant to those of ordinary skill in the art in order reduce costs.


5. The Applicant argues that reshaping the value chain including after-sales services is an inadequate reasoning and would not provide motivation for the combination and even if combined the art does not disclose or suggest “correlating.”

The argument is in error because both Riland_2016 and Siebel_2017 both explicitly teach to reduce the cost and reducing cost reshapes the value chain. In particular Riland_2016 teaches “…URAMS allows utilities to make wise outage management response decisions… URAMS may provide outage management data and services that provide objective information and supports subjective analysis, brining added value above and beyond…” (par 26) and to identify damage and provide a response plan (abstract) and that the response should be “fast” and that URAMS should provide “seamless integration to add value into other systems or websites that are impacted by weather” (FIG 9G) in order to “rapidly restore power” (par 22), Isolate affected customers (par 63) by correlating SCADA events (par 18) Therefore Riland_2016 teaches to improve the value provided to both industrial and residential customers by reducing the cost and impact of outages by having a management system which seamlessly integrates to “add value” to systems which are impacted by weather.

Siebel_2017 teaches “the IoT Platform disclosed herein also provides a suite of pre-built cross-industry applications, developed on a platform, that facilitates applications, developed on its platform, that facilitate IoT business transformation for organizations in energy…” (par 42) and that “the new IoT IT paradigm will reshape the value chain by transforming product design, marketing, manufacturing, and after-sales-service..” and that “after-sales service lines of business, the use case may include shifting from condition based maintenance to predictive maintenance…” (par 58) and that “… the IoT Platform disclosed herein monitors and manages millions to billions of sensors, such as smart meters for electric utility grid operator, through-out the business value chain – from power generation to distribution to the home…” (par 75) and that “The integration component 202 is configured to integrate disparate data from a wide range of data sources 208… in one embodiment, the integration component 202 provides… support for operational data sources, such as… outage management systems, meter or sensor data management systems, and/or the like…” (par 146). Therefore Siebel_2017 explicitly teaches to improve and transform the value chain by incorporating the IoT Platform to monitor sensors in the power generation grid to monitor for power outages.

Therefore because Riland_2016 teaches to have sensors in the power generation grid and to monitor for power outages and to integrate into other systems and because Siebel_2017 teaches to integrate sensors in the power generation grid for the purpose of predictive maintenance and to monitor for power outages and that this will reshape the value chain, it would have been obvious to combine these teachings to have an integrated IoT Platform what combines customer and network sensors for the purpose of improved power outage monitoring and customer service that provides the benefit of reduced costs and faster response times.

With regard to the teachings of “correlating” this issue was addressed in the response to arguments 1 and 2 above. However; both Riland_2016 and Siebel_2017 teach to correlate data and the claim limitation is disclosed by the combination of the prior art.

For example, Riland_2016 explicitly teaches “SCADA Events and Lighning Correlation report: are produced by URAMS (Figs 11, 12, par 85, 86).

For example; Siebel_2017 explicitly teaches “to aggregate, federate… real-time operational data… giving users the ability to process federated data correlated with large datasets residing in both enterprise operational systems and extraprise data streams in near real-time…” and that “unusual flow patterns are correlated with equipment diagnostics and operational data” (par 495) and that “… the IoT Platform disclosed herein monitors and manages millions to billions of sensors, such as smart meters for an electric utility grid operator, through-out the business value chain – from power generation to distribution to the home…” (par 75). Therefore Siebel_2017 teaches to correlate data from sensors all throughout the electrical distribution grid from power generation down to the individual customer.


6. The Applicant argues that the prior art does not make obvious the “selecting, by the network device, an element of the utility system based on the first power state, the first location, the first time stamp of each of the customer devices and the candidate circuit” as recited in claim 1 because Riland 

This argument is in error because as outlined above in the response to argument 1 and 2 Riland and Siebel do in fact make obvious the “correlating” limitation. The Applicant did not provide any evidence or reasoning as to why the “selecting” limitation is not obvious other than to rely upon the assertion that the “correlating” limitation is not disclosed. The Final Office action clearly maps limitations from Riland and Siebel to the elements of this claim limitation. Therefore the Applicants argument is in error.

Claims 2 and 4 – 8
The Applicant argues that these claims depend from independent claim 1 and are allowable due to their dependence from claim 1.

The argument is in error because claim 1 is made obvious due to the reasons outlined in the Office action and in the response to arguments shown above. Therefore these claims do not depend from an allowable claim.

Independent claim 9
The Applicant argues that while clam 9 is of different scope the subject matter is similar to claim 1 and should be found allowable due to the same reasons as outlined above for claim 1.

The argument is in error because claim 1 is made obvious due to the reasons outlined in the Office action and in the response to arguments shown above.

Claims 10 – 15
The Applicant argues that these claims depend from independent claim 9 and are allowable due to their dependence from claim 9.

The argument is in error because claim 9 is made obvious due to the reasons outlined in the Office action and in the response to arguments shown above. Therefore these claims do not depend from an allowable claim.


Claim 16
The Applicant argues that while clam 16 is of different scope the subject matter is similar to claim 1 and should be found allowable due to the same reasons as outlined above for claim 1.

The argument is in error because claim 1 is made obvious due to the reasons outlined in the Office action and in the response to arguments shown above. Therefore claim 16 is also obvious in view of the prior art.

Claim 17 – 20
The Applicant argues that these claims depend from independent claim 16 and are allowable due to their dependence from claim 16.



Claim 3
The Applicant argues that claim 3 is dependent from claim 1 and should be found allowable due to its dependence from claim 1 and because Razon doesn’t make up for the deficiencies of Riland and Siebel.

The argument is in error because, as outlined in the Office action and in the response above the prior art makes all the limitations obvious. 


For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/BRIAN S COOK/Primary Examiner, Art Unit 2127                                                                                                                                                                                                        September 9, 2021

Conferees:
/KAMINI S SHAH/Supervisory Patent Examiner, Art Unit 2127                                                                                                                                                                                                        
/RYAN M STIGLIC/Primary Examiner 

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal